ON REHEABING.
Ellison, J.
After further consideration we adhere to the original opinion. We believe it to be in line with the supreme court of this state. It is in accord with the great weight of authority elsewhere, and is the only result to be deduced from the reason upon which such damages are allowed. The suggestion that the conductor is the master will apply just as readily to the teamster or other servant of an individual, and we cannot make out a rule for one that will not apply to the other. It would be out of all reason to permit one rule for a corporation and another for an individual, *316concerning the same act or offense. There must be undue want of care in the selection of the servant or previous authorization, or subsequent ratification. And this appears as the real ground, after all, upon which the case of Goddard v. Railroad, 57 Maine, 202, which is relied upon by plaintiff, and is always cited in favor of exemplary damages. The court there said: “A careful examination of the case fails to satisfy us that the jury acted dishonestly, or that they made any mistake in their application of the doctrine of exemplary damages. We have no doubt that the highly punitive character of their verdict is owing to the fact that, after Jackson’s misconduct was known to. the defendants, they still retained him in their service. The jury undoubtedly felt that it was due to the plaintiff, and due to every other traveler upon that road, to have him instantly discharged, and that to retain him in his place, and thus shield and protect him against the protestation of the plaintiff, made to the servant himself at the time of the assault, that he would lose his place, was a practical ratification and approval of the servant’s conduct, and would be so understood by him and by every other servant on the road.”
The original opinion, we find to be sustained by the following text-writers: Wood’s Field on the Law of Corp., secs. 316, 318; Field on Dam., sec. 86; Hutchinson on Carriers, sec. 813; 2 Rorer on Railroads, 870; 2 Morawetz on Corp., sec. 728; Patterson on Railway Accident Laws, sec. 392, pp. 471, 472. In Wood’s Field’s Law of Corporations, section 316, it is said: “ But the weight of authority, in order to hold the corporation liable for exemplary or punitive damages, would seem to require that the corporation either consent to, or authorize, or ratify the tort of the servant; the same as would be required, if the wrong were done by a natural person, in order to visit on him exemplary damages. Why punish the principal, who has not done *317the injury or had any such purpose, and is personally free from fault; and especially where there are no circumstances indicating any want of -care or any negligence in fact on his partí” And at section 318 it is said: “The difficulty and inconsistency, if not the absurdity, of the application of the doctrine of exemplary damages, especially to corporations, has been frequently referred to and maintained by the most conclusive reasoning. The doctrine is based upon the supposition of wilful wrong or wicked intention. It supposes the purpose to do wrong. And the ground for the infliction of exemplary damages is in the nature of a punishment for that wrong, and also to thereby afford an example to others.”
We have not considered how the case would be, if the wanton acts were committed by the general managing agent in general charge or oversight of the principal’s business. Upon such state of case we express no opinion either way, and only mention it because of a distinction which seems to be made in some adjudications.
The judgment is reversed and the cause is remanded.
Smith, P. J., concurs; Gill, J., dissents.